United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Petoskey, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-946
Issued: December 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 14, 2014 appellant, through his attorney, filed a timely appeal from a
December 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on April 27, 2012; and (2) whether appellant established that he had
disability caused by residuals of his accepted right shoulder condition after April 27, 2012.
FACTUAL HISTORY
Appellant, a 39-year-old part-time flexible clerk, has an accepted occupational disease
claim for a right shoulder tendinitis condition causally related to his employment. He became

1

5 U.S.C. § 8101 et seq.

aware of his condition on October 12, 1984.2 OWCP accepted the claim for aggravation of right
shoulder calcifying tendinitis. Appellant stopped work as of March 1, 1985 and was placed on
the periodic rolls in receipt of compensation for total disability.3
The record reflects that appellant returned to work based on a June 13, 1986 limited-duty
job offer but was unsuccessful due to his service-connected disability. He subsequently stopped
work on July 24, 1987 and was referred for vocational rehabilitation. Appellant found work
earning $85.00 a week in self-employment transporting juvenile offenders for local courts. He
subsequently received compensation based on his actual earnings; but no formal wage-earning
capacity determination was issued. In January 1992, appellant notified OWCP that he no longer
had any earnings from self-employment. He was returned to the periodic rolls.
Appellant was referred to vocational rehabilitation for job placement assistance that was
unsuccessful. Based on his physical limitations, the rehabilitation specialist determined that he
had the capacity to earn $5.44 an hour as a bookkeeper. In an August 11, 1993 decision, OWCP
reduced appellant’s monetary compensation finding that he had the capacity to earn hourly
wages of $5.44 as a bookkeeper.4
The record contains progress notes from Dr. Nancy Erickson, an osteopath and attending
physician. On September 6, 2011 she stated that appellant had been a patient since March 2003.
Dr. Erickson noted that he presented with pain in the neck that radiated up to the forehead on the
left side and also had bilateral shoulder pain. Appellant had a cervical epidural on
August 10, 2011. Dr. Erickson diagnosed cervical radiculopathy and noted that he had disabling
chronic pain secondary to that diagnosis.
In order to determine appellant’s current condition and whether he had residuals of his
accepted right shoulder condition, OWCP referred him for a second opinion examination to
Dr. Brad K. Cohen, Board-certified in orthopedic surgery.
In an October 26, 2011 report, Dr. Cohen reviewed appellant’s history of employment
and the claim accepted for aggravation of right shoulder calcifying tendinitis. He reviewed
appellant’s medical treatment and history of surgery, noting appellant first injured his right
shoulder in 1967 while in Viet Nam. Appellant stated that he continued to have symptoms of
right shoulder pain. In addition, Dr. Erickson was treating him for cervical and lumbar
degenerative disc disease with radiculopathy and had undergone cervical epidurals. On
examination, cervical motion was limited in all planes with discomfort. There was no atrophy on
review of both upper extremities; sensation was subjectively diminished in the left radial and
medial nerve distribution, medial and lateral forearm, but otherwise grossly intact in the ulnar
nerve distribution. Sensation was grossly intact throughout the right upper extremity in the
2

The record reflects that appellant has a right shoulder service-connected disability for traumatic bursitis based
on service in Viet Nam. He also has a service-connected 30 percent disability for a psychoneurotic reaction, anxiety
type.
3

On September 9, 1985 appellant underwent a right arthroscopic procedure with debridement of a torn
subscapularis tendon and partial synovectomy with debridement of the rotator cuff. He subsequently received
schedule awards totaling 32-percent impairment of his right upper extremity.
4

There was no appeal sought from the 1993 wage-earning capacity determination.

2

radial, medial and ulnar nerve distribution, medial, and lateral forearm. There was intact motor
function. There was some tenderness to palpation at the right shoulder in the anterolateral soft
tissue adjacent to the acromion. There was positive impingement signs on the right much greater
than the left, mild pain and minimal weakness with rotator cuff tendon testing, and good strength
present with external rotation from the abducted position. Full pain-free finger, hand, wrist, and
elbow motion was present.
Dr. Cohen obtained x-rays of the right shoulder which revealed no fracture, dislocation,
or other boney lesions. The glenohumeral joint was well preserved. Mild greater tuberosity
sclerosis was noted with no soft tissue calcifications and mild acromioclavicular joint
degenerative changes. A right shoulder arthrogram obtained in 1985 showed no evidence of a
rotator cuff tear while a 2007 magnetic resonance imaging (MRI) scan noted tendinopathy of the
infraspinatus and supraspinatus tendons with irregularity and a low-grade partial tear along the
bursal surface of the supraspinatus near the insertion. The subscapular is and minor tendons
were unremarkable and the biceps tendon in normal position and appearance. A 2010 study
noted biceps tenosynovitis without a tear and acromioclavicular joint hypertrophy.
Dr. Cohen advised that the accepted aggravation of right shoulder tendinitis had resolved.
He found no objective evidence of a permanent worsening of appellant’s right shoulder condition
as a result of the accepted work injury. There was no rotator cuff tear present in the right
shoulder. Dr. Cohen stated that the accepted aggravation of appellant’s preexisting right
shoulder condition resolved within one year of his surgery. Appellant’s ongoing symptoms were
secondary to the preexisting condition and radicular pain from his cervical spine. To address
appellant’s work capacity, Dr. Cohen ordered a functional capacity evaluation to determine if
appellant could return to work at his date-of-injury job as a part-time flexible clerk. He noted
that the physical requirements of appellant’s date-of-injury position, as a part-time flexible clerk,
required that he work 10-hour shifts, from 2 to 6 days per week, lifting up to 70 pounds,
unloading trucks, pushing, pulling, and carrying heavy loads. Appellant was required to lift trays
of letters weighing up to 16 pounds and bags of mail up to 70 pounds, lifting his right arm above
the shoulder about one third of the time.
In a November 10, 2011 addendum report, Dr. Cohen reviewed the results of a
November 7, 2011 functional capacity test. He stated that the study was negative for pain
behavior; but maximum effort was not given. Appellant did not demonstrate maximal effort
during testing which was necessary for overall consistency. For this reason, his test did not
provide an accurate indication of his physical capabilities. Dr. Cohen noted that appellant’s
condition was accepted for aggravation of right shoulder calcifying tendinitis. He reiterated that
appellant’s accepted condition had resolved within a year from surgery. Appellant was currently
capable of functioning at a sedentary level, and did not meet the job requirements for his date-ofinjury position as a part-time flexible clerk.
On March 21, 2012 OWCP issued a notice of proposed termination of compensation. It
found that the weight of the medical opinion was represented by Dr. Cohen and established that
the accepted aggravation of appellant’s right shoulder condition had resolved within one year of
surgery. Further, Dr. Cohen found that the ongoing shoulder condition was related to his
preexisting service-connected disability and cervical degenerative disease with radiculopathy.

3

By decision dated April 27, 2012, OWCP terminated appellant’s compensation, finding
that Dr. Cohen’s second opinion represented the weight of the medical evidence.
On May 4, 2012 appellant requested an oral hearing, which was held on
September 18, 2012.
In a July 27, 2012 report, Dr. Erickson opined that appellant had not made a full recovery
from the 1984 work-related right shoulder injury, which led to arthroscopic surgery and
debridement in 1985. Since that time, appellant had not returned to full duty and had not fully
recovered. Dr. Erickson examined appellant on April 9, 2012 at which time he demonstrated
decreased range of motion of the right shoulder and a loss of motor function. An MRI scan of
July 10, 2010, showed calcification tendinitis of the right shoulder. Dr. Erickson advised that
appellant was not able to perform his date-of-injury job, had continuing range of motion deficits
with weakness and a supportive MRI scan, and had not made a full recovery from the 1984 work
injury.
In a November 26, 2012 report, Dr. Erickson related that appellant was experiencing pain
in his head, neck, and right shoulder. She advised that medication and rest reduced the pain
somewhat. Dr. Erickson recommended that appellant undergo a course of physical therapy. She
diagnosed cervical and lumbar radiculopathy and prescribed a cervical epidural steroid injection.
By decision dated December 6, 2012, an OWCP hearing representative set aside the
April 27, 2012 decision. He found that, the April 27, 2012 decision was proper at the time it was
issued; however, Dr. Erickson’s July 27, 2012 report created a conflict in the medical opinion
with Dr. Cohen as to whether appellant had residuals of his accepted right shoulder condition or
disability. The hearing representative remanded the case for referral of appellant to an impartial
medical examiner.
In a December 21, 2012 report, Dr. Erickson stated that on examination appellant was
experiencing bilateral shoulder, lower back, and neck pain. She advised that he had been
prescribed medication and had undergone physical therapy to partially ameliorate his symptoms.
Appellant was referred to Dr. Stephen J. Jacobs, a Board-certified orthopedic surgeon, for
a referee medical examination. In a March 18, 2013 report, Dr. Jacobs reviewed the history of
injury and medical treatment. He noted that appellant had problems with his right shoulder since
the 1960’s. While appellant sustained an injury at work on October 12, 1984, this was at most a
partial tear of the superior aspect of the subscapularis. Currently, there was no evidence of
tearing of the infraspinatus or supraspinatus tendons and the labrum was intact. Dr. Jacobs stated
that an arthroscopic debridement, which appellant underwent in 1985, would not be expected to
produce the severe disability of which he continued to complain.
Examination of the right shoulder showed the absence of edema, no erythema and no
deformity; however, appellant was tender everywhere the physician touched his shoulder,
including the acromioclavicular joint and anterior shoulder girdle, laterally and posterolaterally.
The right shoulder had a negative impingement sign and negative apprehension sign. On range
of motion testing with resistance, appellant demonstrated normal strength, albeit with complaint
of pain.

4

Dr. Jacobs advised that despite the passage of 28 years since his right shoulder surgery,
the x-ray of appellant’s right shoulder was essentially identical to that of the left shoulder, save
for the slightly narrowed acromiohumeral distance shown on film. He opined that this was likely
due, more than anything else, to limited use and subsequent atrophy in terms of the strength of
the supraspinatus and infraspinatus, i.e. the strength of the rotator cuff muscles. Based on the
diagnostic studies, Dr. Jacobs agreed with Dr. Cohen that there was no objective evidence of a
permanent worsening of appellant’s right shoulder as a result of the 1984 work injury, other than
the limited use over 28 years which resulted in some internal atrophy. He agreed with Dr. Cohen
that appellant’s accepted aggravation of the right shoulder resolved within one year of his 1985
surgery. Dr. Jacobs concluded that appellant’s ongoing symptoms were due to a combination of
his preexisting right shoulder condition in addition to referred radicular pain from the cervical
spine. He stated that one could not discount appellant’s emotional state and other multiple
nonrelated health problems, including his headaches, cervical radiculopathy, and lumbar
radiculopathy.
By decision dated April 25, 2013, OWCP found that appellant was not entitled to
compensation after April 27, 2012, the date his benefits were terminated. The weight of the
medical evidence as represented by Dr. Jacobs established that the accepted aggravation of right
shoulder calcifying tendinitis had resolved.
On April 30, 2013 appellant, through his attorney, requested an oral hearing, which was
held on October 25, 2013.
By decision dated December 18, 2013, an OWCP hearing representative affirmed the
April 25, 2013 decision.5 The hearing representative found that appellant’s benefits were
properly terminated as of April 27, 2013 and he failed to establish continuing residuals of his
accepted right shoulder condition.
LEGAL PRECEDENT – ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the accepted condition has
resolved in order to justify termination or modification of compensation benefits.6 The burden of
proof on OWCP includes the necessity of furnishing rationalized medical opinion evidence
which is based upon a proper factual and medical history.7
In assessing medical evidence, the weight of a physician’s opinion is determined by its
reliability, the opportunity for and thoroughness of the examination, the accuracy and
completeness of the physician’s knowledge of the facts and medical history, and the care

5

The hearing representative incorrectly stated that appellant’s compensation benefits were terminated on
April 25, 2013. In this case, compensation benefits were terminated on April 27, 2012 and appellant received
benefits through May 5, 2012. In the April 25, 2013 decision, OWCP determined that he had not established
continuing disability after April 27, 2012.
6

Mohamed Yunis, 42 ECAB 325, 334 (1991).

7

J.M., 58 ECAB 478 (2007).

5

manifested in the medical rationale expressed to support the physician’s opinion on causal
relationship.8
ANALYSIS – ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation based upon the reports of Dr. Cohen, the second opinion physician.
OWCP referred appellant to Dr. Cohen for a second opinion evaluation to determine
appellant’s current condition, after Dr. Erickson, his attending physician, submitted reports
which addressed treatment of his cervical degenerative disease, rather than the accepted
aggravation of appellant’s right shoulder calcifying tendinitis condition. In reports dated
October 26 and November 10, 2011, Dr. Cohen provided a thorough review of appellant’s prior
history of right shoulder injury while in Viet Nam, the employment-related condition arising in
1984, medical treatment, and diagnostic studies. He noted that the claim was accepted for an
aggravation of calcifying tendinitis in the right shoulder for which appellant underwent surgery
on September 9, 1985. Dr. Cohen provided findings on physical examination and compared
diagnostic tests obtained in 1987, 2007 and 2010. He found that the accepted aggravation of
appellant’s right shoulder condition resolved within one year of surgery in 1985. Dr. Cohen
found no objective evidence of a permanent worsening of appellant’s right shoulder as a result of
the accepted employment injury. He attributed appellant’s ongoing complaints as secondary to
the preexisting service-connected shoulder condition and to radicular pain associated with
appellant’s cervical degenerative disc disease. Dr. Cohen referred appellant for a functional
capacity evaluation, which he noted did not demonstrate maximal effort. He reiterated that
appellant’s employment-related aggravation ceased following one year surgery and that
appellant’s current level of functioning was due to his preexisting right shoulder and cervical
conditions.
The Board finds that the reports of Dr. Cohen represent the weight of medical opinion
and support the termination of appellant’s benefits as of April 27, 2012. As noted, Dr. Cohen
provided a comprehensive review of appellant’s medical history, including the service-connected
injury to his right arm while in Viet Nam. He addressed the medical reports of record and
compared the diagnostic tests, which he explained did not support a permanent aggravation of
appellant’s preexisting right shoulder condition. Further, Dr. Cohen referred appellant for
additional functional capacity testing, which he noted did not support maximal effort. He
attributed appellant’s ongoing right shoulder condition to the preexisting service-connected
injury in the 1960’s and cervical disc disease; Dr. Cohen found that the aggravation in 1984 had
resolved after one year following surgery on September 9, 1985.
LEGAL PRECEDENT -- ISSUE 2
Whether OWCP met its burden of proof to terminate compensation benefits, the burden
of proof shifted to the claimant to establish that any subsequent disability is causally related to
the accepted employment injury.9
8

See Michael E. Mina, 57 ECAB 379 (2006); Anna C. Leanza, 48 ECAB 115 (1996).

9

See Darlene R. Kennedy, 57 ECAB 414 (2006).

6

It is well established that when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict in medical evidence; the opinion of such physician is given
special weight if sufficiently well rationalized and based on a proper factual and legal
background.10
ANALYSIS -- ISSUE 2
After terminating appellant’s benefits based upon Dr. Cohen’s reports, appellant
submitted additional evidence from Dr. Erickson. OWCP determined that a conflict in medical
opinion arose between Dr. Erickson and Dr. Cohen to whether appellant had continuing residuals
and disability after April 27, 2012 causally related to her accepted right shoulder aggravation.
Appellant was referred by OWCP to Dr. Jacobs for an impartial medical evaluation.
In a March 18, 2013 report, Dr. Jacobs reviewed the history of appellant’s right shoulder
injury while in Viet Nam, the employment injury of 1984 and surgery performed in 1985. He
noted that appellant was also treated for his cervical spine, for which he had several epidural
injections which provided little relief. Dr. Jacobs set forth findings on physical examination of
the cervical spine and upper extremities, including findings on range of motion. He noted that,
as to the right shoulder, appellant was tender everywhere examined. There was negative
impingement testing. Dr. Jacobs reviewed diagnostic studies of record and noted that an
October 9, 2010 cervical MRI scan showed a congenital fusion at C5-6. At C3-4 there was a
disc bulge with osteophytic ridging on the left. At C4-5, there was some disc bulging with
annular tearing, right greater than left. Dr. Jacobs obtained x-rays of the right shoulder, which
revealed a nicely maintained acromioclavicular joint, with little difference in the right
acromioclavicular joint when compared to the left. The glenohumeral joint was well maintained
while the subacromial space was somewhat narrowed on the right when compared to the left.
Dr. Jacobs provided a lengthy review of appellant’s treatment records, noting multiple cervical
epidural injections by Dr. Erickson from 2003 to 2011. He also reviewed the reports of
Dr. Cohen and the functional capacity evaluation. Dr. Jacobs stated that he agreed with
Dr. Cohen that appellant’s continued right shoulder symptoms were a combination of his
preexisting injury while in military service as well as radicular pain associated with the cervical
spine. He stated that there was no objective evidence that the 1984 work injury caused a
permanent worsening of appellant’s right shoulder condition. Dr. Jacobs found that the residuals
related to appellant’s 1984 injury had resolved within one year of surgery in 1985. He noted that
there were other orthopedic conditions involving the cervical and lumbar spine, which prevented
appellant from performing the full duties of his date-of-injury job.
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.11
The Board finds that the weight of medical opinion as to appellant’s right shoulder
condition after April 27, 2012 is represented by the report of Dr. Jacobs, the impartial medical
specialist. He provided a report which thoroughly reviewed appellant’s history of injury while in
10

See Phillip H. Conte, 56 ECAB 213 (2004).

11

5 U.S.C. § 8123.

7

the military in the 1960’s and in civilian service in 1984. Dr. Jacobs set forth an extensive
review of appellant’s medical history, treatment and diagnostic testing. Based on his physical
examination, Dr. Jacobs determined that appellant’s ongoing right shoulder symptoms related to
the preexisting service-connected injury and cervical degenerative disc disease. He found that
residuals related to appellant’s 1984 injury resolved one year following surgery in 1985.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate compensation benefits
as of April 27, 2012 based on the medical reports of Dr. Cohen, a second opinion specialist.
Appellant did not meet his burden of proof to establish based on the weight of medical opinion
as represented by Dr. Jacobs, the impartial medical specialist.
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

